       Case 1:17-cv-01709-EPG Document 141 Filed 07/22/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    E. & J. GALLO WINERY, et al.,                      No. 1:17-cv-01709-EPG
12                       Plaintiffs,                     ORDER RE: STIPULATED REQUEST FOR
                                                         DISMISSAL OF ENTIRE ACTION WITH
13            v.                                         PREJUDICE
14    STRATEGIC MATERIALS, INC.,                         (ECF No. 134)
15                       Defendant.
16
            Plaintiffs E&J Gallo Winery and Gallo Glass Company and Defendant Strategic
17
     Materials, Inc. have filed a stipulation to dismiss the entire action with prejudice. (ECF No. 134).
18
     In light of the stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ. P.
19
     41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the
20
     Clerk of the Court is respectfully directed to close this case.
21

22   IT IS SO ORDERED.
23
        Dated:     July 22, 2020                                 /s/
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         1
